Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Benjamin Robert Cain, III, Appellant                  Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 13-
 No. 06-15-00222-CR         v.                         0257X). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Benjamin Robert Cain, III, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 18, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk